Title: To Thomas Jefferson from Alexander Donald, 1 March 1787
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 1st. March 1787

In the multiplicity of important business, which must take up your time and attention, I am almost affraid to trouble you with this letter. But recollecting with much satisfaction, your former Friendship, I trust that your good nature will pardon me for intrudeing upon your time, and haveing the honour of being a Citizen of this State, and being deeply interested in its Welfare, I hope you will not think me impertinent in communicateing to you the following information.
In consequence of the Agreement with the Farmers General of France on the 24th. May last, for to recieve from 12. to 15,000 hhds. of Tobacco over and above the quantity contracted for with Mr. Morris at the same prices which are paid to him, provided the Tobacco was sent direct from the place of its growth, in French or American vessels, several speculations have already been made, and I have lately chartered a large Ship to send to Havre de Grace, but I am much allarmed at being lately informed that every possible obstacle is thrown in the way of carrying the resolutions of the Committee of Berni into effect. Some cargoes have been refused, and those that have been accepted, has been at an inferiour price to what Mr. Morris recieves for Tobacco shipt from the very same Rivers. I hope this information is not founded. But if it is, many individuals will suffer severely by their confidence, and it will be a great loss to the Publick, For the prices allowed Mr. Morris appeared so tempting, that many Gentlemen were induced to speculate to France. The consequence has been a very considerable rise in the price of Tobacco at all the lower warehouses on this River, as well as at Petersburg, and upon Rappk. and Potowmack, from which places Mr. Alexander chiefly draws his quantity. He ships very little from this place, or Pages (where you and myself have passed some happy days). I will take the liberty of writeing my Partner Mr. Robt. Burton in London, that if there is any obstacles in the way of receiveing the Cargo of Tobacco which my Friends are now shipping for Havre, to apply to you for your Friendly and effectual interposition. For tho Mr. Morris’s contract is at an end this year, yet if the Farmers General or their  Agents, have it in their power to evade the receiveing all Tobacco that does not come from Mr. Morris or his Agents, your spirited exertions in behalf of this State and Maryland will be rendered nugatory, and of no effect, and the Tobacco Trade to France, must remain to all intents and purposes, a monopoly in the hands of Mr. M. and his Friends, as it has done since the conclusion of the War. And they may buy the inferiour qualities in this Country at any price they please.
I will not presume to trouble you with my opinion of the Political situation of the United States. That you will no doubt be informed of by those who are more adequate to the Task. But I cannot help expressing great uneasyness at the disturbances in the Eastern States. And it gives me pain to add, that the People in this State will in the course of a year or two, be unable even to pay the taxes, unless there is a possibility of falling upon some happy plan of moderateing their extravagance, and encourageing their industry. I am sure you will blush for your Countrymen, when I assure you that in this, and all the other Towns in this State, we are supplied by our Sister States to the Eastward, with the most of our Hay, Cabbages, Potatoes, onions &c. and that they even send us Lime, Bricks, and frameing for Houses ready for setting up. Many a time I laugh at my Friends for their want of industry.
Last Fall I was up in Albermarle and passed a very happy week with our Friend Jack Walker, and his Cara Sposa. I had the Honour of forwarding a letter to you lately from him.
It would be presumptuous in me to make you an offer of my services here, but I beg you will do me the Justice to believe, that it would make me happy, if I could serve you either here or in London, and I can add, that my Partner’s sentiments perfectly accord with mine.
I am with great respect & esteem Dear Sir Your mo: obt. humb St.,

A Donald

